DETAILED ACTION
Applicant: CHEN, Yu-Lin & HSIEH, Yi Fan
Assignee: Wistron Corporation
Attorney: Belinda Lee (Reg. No.: 46,863)
Filing: Non-Provisional Application filed 31 March 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-17 are currently pending before the Office.

Priority
The instant application claims foreign priority to TW 109102563 filed 22 January 2020  

Information Disclosure Statement
The information disclosure statement (IDS) filed 12/23/2020 has been considered.

Drawings
The drawings are objected to because Figure 3B mislabels the incident beam IL originating from light emitting element 110 as including both or either of excitation beam EL and fluorescent beam FL, when the Specification discloses that “fluorescent beam FL generated by the object under test O” (Spec., ¶73).  Figure 3B should be amended to remove FL.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 44 – which includes the phrase “to allow the fluorescent beam EL” which should be amended to “fluorescent beam FL”.
Paragraph 50 – which includes an extra space between “the” and “zero-order”, and should be amended from “blazed angle θb, the   zero-order” to “the zero-order”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a movable light splitter, comprising a first movable light splitter and/or a second movable light splitter, wherein each of the first movable light splitter and the second movable light splitter has a first surface . . . and the first surface is able to be rotated a predetermined light splitting angle with respect to an incident beam . . . corresponds to a value of the light splitting angle, and when the incident beam is the fluorescent beam, a value of the second waveband range corresponds to the value of the light splitting angle” which is indefinite since the first movable light splitter 141 and the second movable light splitter 142 are disclosed and pictured as being independently adjustable with actuators AR which makes it unclear for two reasons: first, it is unclear if the “a predetermined light splitting angle” is the same as the later claimed “the light splitting angle” and “the light splitting angle”.  If it is meant to be the same “predetermined splitting angle”, then it should be amended to “a predetermined light splitting angle . . . . the predetermined light splitting angle”, etc.; second, it is unclear if the “the incident beam” could be applied for both the first movable light splitter 141 and the second movable light splitter 142 since the claim scope covers “a movable light splitter, comprising a first movable light splitter and a second movable light splitter” which both have “the first surface” and “the incident beam”.  If the “incident beam” could cover the “excitation and fluorescence beams”, then it should be amended to “a predetermined light splitting angle comprising a first and a second predetermined light splitting angles with respect to an incident beam . . . to a value of the first predetermined light splitting angle . . . to a value of the second predetermined light splitting angle”, or the claim should be amended from “and/or” to “or” to make clear that only one “predetermined light splitting angle” can exist at a time.  For purposes of examination, any initial angle for movable light splitters will correspond to the claimed “splitting angle”.  Claims 2-9 inherit this rejection.

    PNG
    media_image1.png
    436
    1203
    media_image1.png
    Greyscale

a movable light splitter, comprising a first movable light splitter and/or a second movable light splitter, wherein each of the first movable light splitter and the second movable light splitter has a first surface . . . the first surface is able to move with respect to the incident beam, . . . wherein the incident beam is at least one of the excitation beam and the fluorescent beam, when the incident beam is the excitation beam, . . . and when the incident beam is the fluorescent beam” which is indefinite since the first movable light splitter 141 and the second movable light splitter 142 are disclosed and pictured as being independently adjustable with actuators AR which makes it unclear for two reasons: first, it is unclear if “the incident beam” has antecedent basis since there is not any prior claimed “an incident beam”; second, it is unclear if “the incident beam” only corresponds to either “when the incident beam is the excitation beam” or “when the incident beam is the fluorescence beam” since they are claimed with the singular – “is”.  If “the incident beam” can correspond to both the “excitation and fluorescence beams” and the claims cover “a first movable light splitter and a second movable light splitter”, then the claims should be amended to make clear the “incident beam” covers both the “excitation and fluorescence beams” or the claim should be amended from “and/or” to “or” to make clear that only one “incident beam” is intended at a time.  Claims 11-17 inherit this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohan et al. (US Pub. 2018/0120221).
Mohan et al. discloses a detection device (Mohan et al.: Fig. 1A), comprising:
a light emitting element (112), configured to provide an excitation beam (¶89 excitation light);
an accommodation frame (¶72 sample holder), having at least one sleeve structure, wherein the at least one sleeve structure is configured to accommodate (¶55 sample holder) an object under test (122), and a portion of the excitation beam (112) whose dominant light emitting wavelength falls within a first waveband range forms a fluorescent beam after passing through (¶78 light source 112 . . . illuminates sample 122, and may pass through sample 122, may cause fluorescent . . . light from sample 122) the object under test (122);

    PNG
    media_image2.png
    653
    968
    media_image2.png
    Greyscale

a light detector (130), configured to receive a portion of the fluorescent beam (¶78) whose dominant light emitting wavelength falls within a second waveband range (¶78 – fluorescent light is inherently a different wavelength from excitation light); and
a movable light splitter (118,128; ¶72), comprising a first movable light splitter (118) and/or a second movable light splitter (128), wherein each of the first movable light splitter (118) and the second 128) has a first surface (Fig. 1A) and a plurality of inclined surfaces (Figs. 5A-5B), the inclined surfaces are inclined with respect to the first surface (¶¶99-100), and the first surface is able to be rotated a predetermined light splitting angle (¶80 element 118 rotated to select wavelength or wavelengths of interest) with respect to an incident beam (112 – incident excitation light),
wherein the incident beam is at least one of the excitation beam (118 – light from 112) and the fluorescent beam (128 – light from sample 122), when the incident beam is the excitation beam (118 – light from 112), a value of the first waveband range corresponds to a value of the light splitting angle, and when the incident beam is the fluorescent beam (128; ¶78 – light from object is fluorescent light), a value of the second waveband range corresponds to the value of the light splitting angle (128; ¶74 second optical element 128 . . . diffracting light onto photodetector 130).

Regarding claim 2, Mahon et al. further discloses wherein the incident beam forms a plurality of sub-beams after passing through the inclined surface (118,128; Fig. 5A blazed grating; ¶¶79-82 – 118 & 128 are diffraction grating/blazed gratings which inherently create sub-beams), the sub-beams have respectively different dominant light emitting wavelengths, and exit at different emitting angles (Fig. 1A – refracted light has different emitting angles from 118; ¶80 – red light diffracted towards mirror 116 and green light diffracted away from mirror 116).
Regarding claim 3, Mahon et al. further discloses wherein when the incident beam is the excitation beam (Fig. 1A (either Fig. 1A or Fig. 3A can read on prior claimed elements); Fig. 3A – light source 112 provided to splitter 118; ¶80 – light diffracted away from 118), the movable light splitter (118) comprises the first movable light splitter (118), the first movable light splitter (118) is located on a transmission path of the excitation beam (source 112) and between the light emitting element (112) and the accommodation frame (122; ¶55 sample holder), the at least one sleeve structure (¶55 clamp) is located on transmission paths of the sub-beams (¶55 sample holder . . . may serve to hold a sample, or portion thereof, for optical observation, measurement, or analysis), and each of the at least one sleeve structure (¶55 clamp) has a slit configured to receive a portion of the sub-beams (Fig. 3A aperture 144; ¶55 clamp for optical observation; ¶72 aperture 144, such as a pin-hole, a slit, a slot, or other open or transparent passage providing a light path) whose dominant light emitting wavelengths fall within the first waveband range (¶80 excitation light).

    PNG
    media_image3.png
    629
    1072
    media_image3.png
    Greyscale

Regarding claim 4, Mahon et al. further discloses wherein a first included angle is present between the incident beam (Fig. 1A; Fig. 3A; ¶80) and a normal direction of the first surface (Fig. 1A; Fig. 3A), and a second included angle is present between the portion of the sub-beams whose dominant light emitting wavelengths fall within the first waveband range (Fig. 1A – inherent to light shining on diffraction grating 118) and the normal direction of the first surface, and a sum of the first included angle and the second included angle is a fixed value (Fig. 1A – inherent to light shining on diffraction grating 118).
Regarding claim 7, Mahon et al. further discloses wherein when the incident beam is the fluorescent beam (Fig. 1A (either Fig. 1A or Fig. 3A can read on prior claimed elements); Fig. 3A – fluorescence from object 122 incident on movable light splitter 128; ¶91 – splitter 128 may have grating or dispersion element), the movable light splitter (128) comprises the second movable light splitter (128), the second movable light splitter (128) is located on a transmission path of the fluorescent beam (Fig. 3A light from object 122; ¶78 fluorescence light from sample) and between the accommodation frame (122; ¶55) and the light detector (130), the light detector (130) is located on transmission paths of the sub-beams (Fig. 3A light from 128 to 130), and a sensing surface of the light 130) is configured to receive a portion of the sub-beams whose dominant light emitting wavelengths fall within the second waveband range (¶88 photodetector 130 detects fluorescence light from sample 122). 
Regarding claim 8, Mahon et al. further discloses wherein a first included angle is present between the incident beam (Fig. 1A; Fig. 3A; ¶88) and a normal direction of the first surface (Fig. 1A; Fig. 3A), and a second included angle is present between the portion of the sub-beams whose dominant light emitting wavelengths fall within the first waveband range (Figs. 1A & 3A – inherent to light shining on diffraction grating 128) and the normal direction of the first surface, and a sum of the first included angle and the second included angle is a fixed value (Figs. 1A & 3A – inherent to light shining on diffraction grating 128).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahon et al. (US Pub. 2018/0120221) as applied to claim 3 above, and further in view of Tamiya et al. (US Pub. 2006/0227320).
Regarding claim 5, Mahon et al. discloses the detection device of claim 3, and further discloses utilizing a slit (Mahon et al.: Fig. 3A aperture 144; ¶72 aperture 144, such as a pin-hole, a slit,).  However, Mahon et al. fails to disclose a width.
In a related field of endeavor, Tamiya et al. discloses using a 1 mm slit (Tamiya et al.: Fig. 2 slit 13b; ¶40), a movable light splitter (14b; ¶41 angle of diffraction grating 14b is changed), and a light emitting element (11; ¶39) wherein the 1 mm slit (13b) and the movable light splitter (14b) are utilized to select a desired wavelength to pass through (¶40) the slit (13b).
In view of the ability to pass a desired wavelength through a slit using a movable light splitter as is disclosed in Tamiya et al. at Paragraphs 40-41, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tamiya et al. with the teachings of Mahon et al. to utilize a 1 mm slit to control the wavelength passed to the object.

Claims 10-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahon et al. (US Pub. 2018/0120221) and Zhang et al. (CN 109974852 A).
Regarding claim 10, Mohan et al. discloses a detection device (Mohan et al.: Fig. 1A), comprising:
a light emitting element (112), configured to provide an excitation beam (¶89 excitation light);
an accommodation frame (¶72 sample holder), having at least one sleeve structure, wherein the at least one sleeve structure is configured to accommodate (¶55 sample holder) an object under test (122), and a portion of the excitation beam (112) whose dominant light emitting wavelength falls within a first waveband range forms a fluorescent beam after passing through (¶78 light source 112 . . . illuminates sample 122, and may pass through sample 122, may cause fluorescent . . . light from sample 122) the object under test (122);

    PNG
    media_image2.png
    653
    968
    media_image2.png
    Greyscale

a light detector (130), configured to receive a portion of the fluorescent beam (¶78) whose dominant light emitting wavelength falls within a second waveband range (¶78 – fluorescent light is inherently a different wavelength from excitation light); and
a movable light splitter (118,128; ¶72), comprising a first movable light splitter (118) and/or a second movable light splitter (128), wherein each of the first movable light splitter (118) and the second movable light splitter (128) has a first surface (Fig. 1A) and a plurality of inclined surfaces (Figs. 5A-5B), the inclined surfaces are inclined with respect to the first surface (¶¶99-100), and the first surface is able to be rotated a predetermined light splitting angle (¶80 element 118 rotated to select wavelength or wavelengths of interest) with respect to an incident beam (112 – incident excitation light),
wherein the incident beam is at least one of the excitation beam (118 – light from 112) and the fluorescent beam (128 – light from sample 122), when the incident beam is the excitation beam (118 – light from 112), a value of the first waveband range corresponds to a value of the light splitting angle, and when the incident beam is the fluorescent beam (128; ¶78 – light from object is fluorescent light), a value of the second waveband range corresponds to the value of the light splitting angle (128; ¶74 second optical element 128 . . . diffracting light onto photodetector 130).
However, Mohan et al. fails to disclose a movable light splitter having different grating constants.
In a related field of endeavor, Zhang et al. discloses a compound blazed grating (Zhang et al.: Fig. 4; Pg. 4, Bottom Half – grating (3) can be compound blazed grating . . . comprised of multiple sub-grating formed by combing along the x-direction, size and number of sub-grating) including multiple sub-gratings wherein each sub-grating of the grating constant can be different (Pg. 4, Bottom Half – each sub-grating of the grating constant . . . can be different, so as to reach the aim adjusting spectral resolution for each of the bands).

    PNG
    media_image4.png
    310
    427
    media_image4.png
    Greyscale

In view of the ability to reach the aim adjusting spectral resolution for each wavelength using a blazed grating with different grating constants as is disclosed in Zhang et al. at Figure 4 and Page 4, Bottom Half, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang et al. with the teachings of Mohan et al. to obtain aim adjusting control of the wavelengths by utilizing different grating constants in the respective light splitting areas resulting in “intervals among the inclined surfaces of the respective light splitting areas define grating constants of the respective light splitting areas are different from one another” and “a value of the first waveband range corresponds to a value of the grating constant”.

Regarding claim 11, Mohan et al. and Zhang et al. further disclose wherein the grating constant (Zhang et al.: Fig. 4; Pg. 4, Bottom Half) of each of the light splitting areas (Mohan et al.: Figs. 5A-5B; Zhang et al.: Fig. 4) ranges between 644 nm and 1380 nm (Mohan et al.: ¶112 light between 100-1500 nm).
Regarding claim 12, Mohan et al. and Zhang et al. further disclose wherein a first included angle is present between the incident beam and a normal direction of the first surface (Mohan et al.: Fig. 1A & 3A gratings 118,128; Fig. 5A blazed gratings; ¶¶79-82; Zhang et al.: Fig. 4 – diffraction grating/blazed gratings inherently create sub-beams), the incident beam is incident to each of the light splitting areas at the same first included angle, a plurality of sub-beams are formed after the incident beam passes through the inclined surface of one of the light splitting areas (Mohan et al.: Fig. 1A & 3A gratings 118,128; Fig. 5A blazed gratings; ¶¶79-82; Zhang et al.: Fig. 4), and the sub-beams have respectively different dominant light emitting wavelengths and exit at different emitting angles (Mohan et al.: Fig. 1A – refracted light has different emitting angles from 118; ¶80 – red light diffracted towards mirror 116 and green light diffracted away from mirror 116; Zhang et al.: Fig. 4).
Regarding claim 13, Mahon et al. further discloses wherein when the incident beam is the excitation beam (Fig. 1A (either Fig. 1A or Fig. 3A can read on prior claimed elements); Fig. 3A – light source 112 provided to splitter 118; ¶80 – light diffracted away from 118), the movable light splitter (118) comprises the first movable light splitter (118), the first movable light splitter (118) is located on a transmission path of the excitation beam (source 112) and between the light emitting element (112) and the accommodation frame (122; ¶55 sample holder), the at least one sleeve structure (¶55 clamp) is located on transmission paths of the sub-beams (¶55 sample holder . . . may serve to hold a sample, or portion thereof, for optical observation, measurement, or analysis), and each of the at least one sleeve structure (¶55 clamp) has a slit configured to receive a portion of the sub-beams (Fig. 3A aperture 144; ¶55 clamp for optical observation; ¶72 aperture 144, such as a pin-hole, a slit, a slot, or other open or transparent passage providing a light path) whose dominant light emitting wavelengths fall within the first waveband range (¶80 excitation light).

    PNG
    media_image3.png
    629
    1072
    media_image3.png
    Greyscale

Regarding claim 15, Mahon et al. further discloses wherein a second included angle is present between a portion of the sub-beams whose dominant light emitting wavelengths fall within the first waveband range (Figs. 1A & 3A – inherent to light shining on diffraction grating 128) and the normal direction of the first surface, and a sum of the first included angle and the second included angle is a fixed value (Figs. 1A & 3A – inherent to light shining on diffraction grating 128).
Regarding claim 16, Mahon et al. further discloses wherein when the incident beam is the fluorescent beam (Fig. 1A (either Fig. 1A or Fig. 3A can read on prior claimed elements); Fig. 3A – fluorescence from object 122 incident on movable light splitter 128; ¶91 – splitter 128 may have grating or dispersion element), the movable light splitter (128) comprises the second movable light splitter (128), the second movable light splitter (128) is located on a transmission path of the fluorescent beam (Fig. 3A light from object 122; ¶78 fluorescence light from sample) and between the accommodation frame (122; ¶55) and the light detector (130), the light detector (130) is located on transmission paths of the sub-beams (Fig. 3A light from 128 to 130), and a sensing surface of the light detector (130) is configured to receive a portion of the sub-beams whose dominant light emitting wavelengths fall within the second waveband range (¶88 photodetector 130 detects fluorescence light from sample 122). 
Mahon et al. further discloses wherein a second included angle is present between a portion of the sub-beams whose dominant light emitting wavelengths fall within the first waveband range (Figs. 1A & 3A – inherent to light shining on diffraction grating 128) and the normal direction of the first surface, and a sum of the first included angle and the second included angle is a fixed value (Figs. 1A & 3A – inherent to light shining on diffraction grating 128).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahon et al. (US Pub. 2018/0120221) and Zhang et al. (CN 109974852 A) as applied to claim 13 above, and further in view of Tamiya et al. (US Pub. 2006/0227320).
Regarding claim 14, Mahon et al. and Zhang et al. disclose the detection device of claim 13, and Mahon et al. further discloses utilizing a slit (Mahon et al.: Fig. 3A aperture 144; ¶72 aperture 144, such as a pin-hole, a slit,).  However, Mahon et al. and Zhang et al. fail to disclose a width.
In a related field of endeavor, Tamiya et al. discloses using a 1 mm slit (Tamiya et al.: Fig. 2 slit 13b; ¶40), a movable light splitter (14b; ¶41 angle of diffraction grating 14b is changed), and a light emitting element (11; ¶39) wherein the 1 mm slit (13b) and the movable light splitter (14b) are utilized to select a desired wavelength to pass through (¶40) the slit (13b).
In view of the ability to pass a desired wavelength through a slit using a movable light splitter as is disclosed in Tamiya et al. at Paragraphs 40-41, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tamiya et al. with the teachings of Mahon et al. and Zhang et al. to utilize a 1 mm slit to control the wavelength passed to the object.

Allowable Subject Matter
Claims 6 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Mohan et al. – which discloses a detection device (Fig. 1A; Fig. 3A) including a light source (112), an accommodation frame (122; ¶55), a light detector (130), and a movable light splitter (118,128) with a first (118) and a second movable light splitter (128).  However, Mohan et al. fails to disclose wherein the light splitting angle is an included angle between the incident beam and a normal direction of the first surface of the movable light splitter, wherein rotation of the first surface in the clockwise direction corresponds to a value of the light splitting angle is positive and wherein rotation of the first surface in the counterclockwise direction corresponds to a value of the light splitting angle is negative and the light splitting angle ranges between -2.7 – 14.2 degrees or 5.47-27.73 degrees.

    PNG
    media_image2.png
    653
    968
    media_image2.png
    Greyscale

Wang et al. (US Pat. 10,317,281) – which discloses a detection device (Fig. 3) including a light source (301), a sample (303), a light detector (320), and a movable light splitter (310) and a movable mirror (315) for detecting fluorescent output light (305’).  However, Wang et al. fails to disclose an accommodation frame, having at least one sleeve structure, it fails to disclose a first movable light splitter and a second movable light splitter, and it fails to disclose wherein the light splitting angle is an included angle between the incident beam and a normal direction of the first surface of the movable light splitter, wherein rotation of the first surface in the clockwise direction corresponds to a value of the light splitting angle is positive and wherein rotation of the first surface in the counterclockwise direction corresponds to a value of the light splitting angle is negative and the light splitting angle ranges between -2.7 – 14.2 degrees or 5.47-27.73 degrees.

    PNG
    media_image5.png
    528
    566
    media_image5.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a detection device having a light emitting element, an accommodation frame having a sleeve structure, a light detector, a movable light splitter having a first surface and a plurality of included surfaces that are inclined with respect to the first surface, and a value of the light splitting angle related to an incident beam corresponding to at least one of the excitation beam and the fluorescent beam, and wherein the light splitting angle is an included angle between the incident beam and a normal direction of the first surface of the movable light splitter, wherein rotation of the first surface in the clockwise direction corresponds to a value of the light splitting angle is positive and wherein rotation of the first surface in the counterclockwise direction corresponds to a value of the light splitting angle is negative and the light splitting angle ranges between -2.7 – 14.2 degrees (claim 6) or 5.47-27.73 degrees (claim 9).

    PNG
    media_image6.png
    472
    1302
    media_image6.png
    Greyscale


Conclusion		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884